      Case 1:20-cv-08130-LTS-BCM Document 10 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              2/5/21
JENISA ANGELES, on behalf of herself and
all others similarly situated,
                                                 20-CV-8130 (LTS) (BCM)
              Plaintiff,
       -against-                                 ORDER
BETTERIDGE JEWELERS, INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The order to show cause (Dkt. No. 7) is discharged. Defendant's deadline to respond to
the complaint is February 9, 2021. See Fed. R. Civ. P. 12(a)(1)(A)(i).

Dated: New York, New York                 SO ORDERED.
       February 5, 2021


                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge
